Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
The Applicant argues that Choi as modified by Akae are silent on that halogen element is included in the element to be nitrided. Accordingly, Applicant submits that neither Choi nor Akae discloses or suggests the features "the layer containing the element includes a halogen element" and “the modifying the layer containing the element includes removing the halogen element included in the layer containing the element" recited in amended Claim 1. 

The Argument presented by the Applicant on 09/01/21 with respect to the amendments claim(s) #1, 9, 15, 19, has be considered by the Examiner, While the Examiner agrees that the prior art of record relied on in the previous rejection fails to explicitly state that "the layer containing the element includes a halogen element" and “the modifying the layer containing the element includes removing the halogen element included in the layer containing the element", the Examiner has found art that teaches the proposed amendment, as will be shown in the rejection below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1, 2, 6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over (CHOI et al., (U.S. Pub. No, 2018/0301716), hereinafter referred to as "Choi" as modified by AKAE et al., (U.S. Pat. No. 2015/0031216), hereinafter referred to as "Akae" and in further view of Akae et al., (U.S. Pat. No. 2009/0170345), hereinafter referred to as "Akae (2)".


Choi shows, with respect to claim #1 and 9, a nitride film forming method comprising: introducing a metal nitride coating layer-forming gas containing the precursor gas and a reactive (fig. #1, item 10); applying a voltage to the reaction chamber so that the precursor gas and reactive gas may be converted into a plasma state, thereby forming a metal nitride coating layer on a substrate (fig. #2, item 20) (paragraph 0052) with a hydrogen gas that functions to activate the plasma in the reaction chamber and the precursor heated to obtain precursor gas (paragraph 0061, 0089).

Choi substantially shows the claimed invention as shown in the rejection above
Choi fails to show, with respect to claim #1 and 9, a method wherein nitriding gas activated by heat without plasmarizing the nitriding gas. 

Akae teaches, with respect to claim #1 and 9, a method wherein  a producing a temperature range for a NH3 gas to sufficiently activate, by heat, thereby producing a sufficient quantity of nitride species, thereby supplying by way of a thermally activated under non-plasma conditions, sufficient nitriding power (paragraph 0124).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 9, a method wherein nitriding gas activated by heat without plasmarizing the nitriding gas, into the method of Choi, with the motivation this allows a soft reaction may be generated without causing plasma damage, as taught by Akae.

Choi as modified by Akae, substantially shows the claimed invention as shown in the rejection above
claim #1 and 9, a method wherein the layer containing the element includes a halogen element, and wherein the modifying the layer containing the element includes removing the halogen element included in the layer containing the element.


Akae (2) teaches, with respect to claim #1 and 9, a method of performing a changing step of changing the silicon nitride layer and the silicon-containing layer into the silicon oxide layer by using the activated NO gas, wherein Si—Cl bonds contained in the silicon nitride layer and the silicon-containing layer are decoupled by an energy of the activated NO gas wherein Cl, in a state of decoupling the bonds with Si, are removed from a film (paragraph 0107, 0110).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 9, a method wherein the layer containing the element includes a halogen element, and wherein the modifying the layer containing the element includes removing the halogen element included in the layer containing the element, into the method of Choi as modified by Akae, with the motivation this produces the silicon containing films/layer are of high quality and the stoichiometric composition is controlled, as taught by Akae (2).

Choi shows, with respect to claim #2, a method wherein an inert gas and hydrogen gas functions to activate the plasma in the reaction chamber (paragraph 0061).

claim #6 and 13, a method wherein step of forming a metal nitride coating layer, the step of introducing a carbon layer-forming gas to the reaction chamber, and the step of forming a carbon coating layer may be repeated many times (paragraph 0010, 0022).

Choi shows, with respect to claim #8 and 14, a method wherein the reaction chamber may be controlled to a temperature of 1000 to 2000 (paragraph 0063).

//

Claim #3-5, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over (CHOI et al., (U.S. Pub. No, 2018/0301716), hereinafter referred to as "Choi" as modified by AKAE et al., (U.S. Pat. No. 2015/0031216), hereinafter referred to as "Akae" and in view of Saga et al., (U.S. Pat. No. 2015/0115312), hereinafter referred to as "Saga".

Choi as modified by Akae substantially shows the claimed invention as shown in the rejection above. 
Choi as modified by Akae fails to show, with respect to claim #3, 7 and 10, a method wherein the modifying the layer containing the element is carried out after the forming the layer containing the element on the substrate and before the thermally nitriding the layer containing the element.

claim #3, 7 and 10, a method wherein hydrogen content film of the material that is different from the group III nitride is grown on the semiconductor substrate to form a substrate product, and then the substrate product is heat-treated (paragraph 0046).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, 7 and 10, a method wherein the modifying the layer containing the element is carried out after the forming the layer containing the element on the substrate and before the thermally nitriding the layer containing the element, into the method of Choi as modified by Akae, with the motivation this allows the hydrogen element to be released through the nitrogen without damaging the nitrogen surface, as taught by Saga.

Choi as modified by Akae fails to show, with respect to claim #4 and 11, a method wherein the modifying the layer containing the element is carried out after the forming the layer containing the element on the substrate and after the thermally nitriding the layer containing the element.

Saga teaches, with respect to claim #4 and 11, a method wherein a nitride semiconductor layer is deposited with an activation annealing step thereafter performed wherein afterwards growing a low hydrogen content film is carried out that is materially different from the nitride layer at different angles to the surface and thereby modifying the surface (paragraph 0021-0023, 0026) .

claim #4 and 11, a method wherein the modifying the layer containing the element is carried out after the forming the layer containing the element on the substrate and after the thermally nitriding the layer containing the element, into the method of Choi as modified by Akae, with the motivation this allows the hydrogen element to be released through the nitrogen without damaging the nitrogen surface, as taught by Saga.

Choi as modified by Akae fails to show, with respect to claim #5 and 12, a method wherein the modifying the layer containing the element is carried out after the forming the layer containing the element on the substrate and before the thermally nitriding the layer containing the element, and is further carried out after the forming the layer containing the element on the substrate and after the thermally nitriding the layer containing the element.

Saga teaches, with respect to claim #5 and 12, a method wherein producing a p-type group III nitride semiconductor, prior to carrying out the activation annealing, the low hydrogen content film of a material different from the group III nitride is grown on the group III nitride semiconductor layer to form a substrate product, and the substrate product thus formed is heat-treated.  Hydrogen is bonded to the p-type dopant in the group III nitride semiconductor layer before the activation annealing (paragraph 0026-0028) .

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5 and 12, a method wherein the modifying the layer containing the element is carried out after the forming the layer containing the element on the 

//

Claim #15, 16 and 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al., (U.S. Pub. No, 2018/0233351 A1), hereinafter referred to as "Nakamura" as modified by AKAE et al., (U.S. Pat. No. 2015/0031216), hereinafter referred to as "Akae" and in further view of Akae et al., (U.S. Pat. No. 2009/0170345), hereinafter referred to as "Akae (2)".

 Nakamura shows, with respect to claim #15, a nitride forming apparatus comprising a heater (fig. #1, item 207) configured to heat a substrate (fig. #2, item 207) (paragraph 0025) accommodated in an interior of the process vessel (paragraph 0024); a source gas supply mechanism (fig. #2, item 207)  a hydrogen-nitrogen containing gas, is supplied from the gas supply pipe (fig. #2, item 232b) into the process chamber (fig. #3, item 201) through the MFC (fig. #2, item 241b), the valve (fig. #2, item 243b), the nozzle (fig. #2, item 249b), and the buffer chamber (fig. #2, item 237) (paragraph 0026, 0037); applying radio-frequency (RF) (fig. #2, item 273) to between the rod-shaped electrodes (fig. #2, item 269, 270), plasma is generated in a plasma generation region (fig. #2, item 224) between the rod-shaped electrodes (paragraph 0042, 0051); and a controller configured to control the heater (paragraph 0071), the source gas supply mechanism, the modifying gas supply mechanism (paragraph 0060), the plasma forming mechanism (paragraph 0141):  32forming a layer containing the element on the substrate by supplying the source gas to the substrate (paragraph 0103); modifying the layer containing the element with the plasmarized modifying gas (paragraph 0120); and heating  process to activate the gas to a desired level (paragraph 0024, 0025).

Nakamura substantially shows the claimed invention as shown in the rejection above
Nakamura fails to show, with respect to claim #15, a method wherein nitriding gas activated by heat without plasmarizing the nitriding gas. 

Akae teaches, with respect to claim #15, a method wherein  a producing a temperature range for a NH3 gas to sufficiently activate, by heat, thereby producing a sufficient quantity of nitride species, thereby supplying by way of a thermally activated under non-plasma conditions, sufficient nitriding power (paragraph 0124).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method wherein nitriding gas activated by heat without plasmarizing the nitriding gas, into the method of Nakamura, with the motivation this allows a soft reaction may be generated without causing plasma damage, as taught by Akae.

Choi as modified by Akae, substantially shows the claimed invention as shown in the rejection above
Choi as modified by Akae, fails to show, with respect to claim #15, a method wherein the layer containing the element includes a halogen element, and wherein the modifying the layer containing the element includes removing the halogen element included in the layer containing the element.

Akae (2) teaches, with respect to claim #15, a method of performing a changing step of changing the silicon nitride layer and the silicon-containing layer into the silicon oxide layer by using the activated NO gas, wherein Si—Cl bonds contained in the silicon nitride layer and the silicon-containing layer are decoupled by an energy of the activated NO gas wherein Cl, in a state of decoupling the bonds with Si, are removed from a film (paragraph 0107, 0110).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #15, a method wherein the layer containing the element includes a halogen element, and wherein the modifying the layer containing the element includes removing the halogen element included in the layer containing the element, into the method of Choi as modified by Akae, with the motivation this produces the silicon containing films/layer are of high quality and the stoichiometric composition is controlled, as taught by Akae (2).

claim #16, a nitride forming apparatus (paragraph 0024) comprising a hydrogen nitride-based gas may be a substance consisting of only two elements N and H, and acts as a nitriding gas (paragraph 0037).

Nakamura shows, with respect to claim #18 and 20, an apparatus wherein the temperature of the substrate/wafer (fig. #2, item 200) is set at a temperature which falls within a range of 2500 to 7000 C (paragraph 0079).

Nakamura shows, with respect to claim #19, a nitride forming apparatus comprising a heater (fig. #1, item 207) configured to heat a substrate (fig. #2, item 207) (paragraph 0025) accommodated in an interior of the process vessel (paragraph 0024); a source gas supply mechanism (fig. #2, item 207)  a hydrogen-nitrogen containing gas, is supplied from the gas supply pipe (fig. #2, item 232b) into the process chamber (fig. #3, item 201) through the MFC (fig. #2, item 241b), the valve (fig. #2, item 243b), the nozzle (fig. #2, item 249b), and the buffer chamber (fig. #2, item 237) (paragraph 0026, 0037); applying radio-frequency (RF) power from the high-frequency power source (fig. #2, item 273) to between the rod-shaped electrodes (fig. #2, item 269, 270), plasma is generated in a plasma generation region (fig. #2, item 224) between the rod-shaped electrodes (paragraph 0042, 0051); and a controller configured to control the heater (paragraph 0071), the source gas supply mechanism, the modifying gas supply mechanism (paragraph 0060), the plasma forming mechanism (paragraph 0141): 32forming a layer containing the element on the substrate by supplying the source gas to the substrate (paragraph 0103); modifying the layer containing the element with the plasmarized modifying gas (paragraph 0120); and heating  process to activate the gas to a (paragraph 0024, 0025) wherein it is desirable that the aforementioned cycle is repeated a plural number of times (paragraph 0117) with the introduction of at least one impurity (chlorine) (paragraph 0097).

Nakamura substantially shows the claimed invention as shown in the rejection above
Nakamura fails to show, with respect to claim #19, a method wherein nitriding gas activated by heat without plasmarizing the nitriding gas. 

Akae teaches, with respect to claim #19, a method wherein  a producing a temperature range for a NH3 gas to sufficiently activate, by heat, thereby producing a sufficient quantity of nitride species, thereby supplying by way of a thermally activated under non-plasma conditions, sufficient nitriding power (paragraph 0124).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein nitriding gas activated by heat without plasmarizing the nitriding gas, into the method of Nakamura, with the motivation this allows a soft reaction may be generated without causing plasma damage, as taught by Akae.

Choi as modified by Akae, substantially shows the claimed invention as shown in the rejection above
Choi as modified by Akae, fails to show, with respect to claim #19, a method wherein the layer containing the element includes a halogen element, and wherein the modifying the layer 

Akae (2) teaches, with respect to claim #19, a method of performing a changing step of changing the silicon nitride layer and the silicon-containing layer into the silicon oxide layer by using the activated NO gas, wherein Si—Cl bonds contained in the silicon nitride layer and the silicon-containing layer are decoupled by an energy of the activated NO gas wherein Cl, in a state of decoupling the bonds with Si, are removed from a film (paragraph 0107, 0110).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein the layer containing the element includes a halogen element, and wherein the modifying the layer containing the element includes removing the halogen element included in the layer containing the element, into the method of Choi as modified by Akae, with the motivation this produces the silicon containing films/layer are of high quality and the stoichiometric composition is controlled, as taught by Akae (2).

///
Claim #17 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA et al., (U.S. Pub. No, 2018/0233351 A1), hereinafter referred to as "Nakamura" as modified by of AKAE et al., (U.S. Pat. No. 2015/0031216), hereinafter referred to as "Akae" and 


Nakamura shows, with respect to claim #17, a nitride forming apparatus comprising a heater (fig. #1, item 207) configured to heat a substrate (fig. #2, item 207) (paragraph 0025) accommodated in an interior of the process vessel (paragraph 0024); a source gas supply mechanism (fig. #2, item 207)  a hydrogen-nitrogen containing gas, is supplied from the gas supply pipe (fig. #2, item 232b) into the process chamber (fig. #3, item 201) through the MFC (fig. #2, item 241b), the valve (fig. #2, item 243b), the nozzle (fig. #2, item 249b), and the buffer chamber (fig. #2, item 237) (paragraph 0026, 0037); applying radio-frequency (RF) power from the high-frequency power source (fig. #2, item 273) to between the rod-shaped electrodes (fig. #2, item 269, 270), plasma is generated in a plasma generation region (fig. #2, item 224) between the rod-shaped electrodes (paragraph 0042, 0051); and a controller configured to control the heater (paragraph 0071), the source gas supply mechanism, the modifying gas supply mechanism (paragraph 0060), the plasma forming mechanism (paragraph 0141): 32forming a layer containing the element on the substrate by supplying the source gas to the substrate (paragraph 0103); modifying the layer containing the element with the plasmarized modifying gas (paragraph 0120); and heating  process to activate the gas to a desired level (paragraph 0024, 0025) wherein it is desirable that the aforementioned cycle is repeated a plural number of times (paragraph 0117) with the introduction of at least one impurity (chlorine) (paragraph 0097).


Nakamura as modified by Akae and Akae (2) fails to show, with respect to claim #17, an apparatus further comprising an introduction gas introducing at least one impurity selected from carbon, oxygen, boron, and fluorine to the layer containing the element. 

Akae (3) teaches, with respect to claim #17, an apparatus wherein an activating mechanism configured to activate the gas containing nitrogen and the gas containing oxygen (paragraph 0039, 0045) repeat one or more times (paragraph 0047).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, an apparatus further comprising an introduction gas introducing at least one impurity selected from carbon, oxygen, boron, and fluorine to the layer containing the element, into the method of Nakamura as modified by Akae and Akae (2), with the motivation this allows other components such as Carbon to be reduced in the target layer, as taught by Akae (3).

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various 

Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.

1) Lei et al., 1017/0022612
a) nitrogen-containing source, and/or other precursors, source gases, and/or 
reagents (paragraph 0056).

2) Chandra et al., 9,605,415
a) the film is deposited via a PEALD process by exposing the substrate surface alternatively to the one or more the silicon nitride precursor, nitrogen-containing source, or other precursor or reagent (column #13, line 4-55).

3) Takahashi et al., 9,559,221
a) a remote plasma CVD is used to form a first silicon nitride film on a semiconductor substrate (102) using the plasma flow from a first plasma chamber (111), then to form a second silicon nitride film, which has a different composition than the first silicon nitride film, using the plasma flow from a second plasma chamber (112), into which ammonia gas and silane gas have been introduced at a different flow ratio than that of the first plasma chamber (111).  The plasma chambers (111, 112) have 

4) Lei et al., 2019/0085451
a) a processing gas mixture into a processing chamber having a substrate therein, wherein the processing gas mixture comprises precursor gas molecules having labile silicon to nitrogen, silicon to carbon, or nitrogen to carbon bonds, activating the precursor gas at a temperature between about 20.degree.  C. to about 480.degree.  C; therefore, non-plasma activation. 

5) Chandra et al., 9,905,415
a) a processing gas mixture into a processing chamber having a substrate therein, wherein the processing gas mixture comprises precursor gas molecules having labile silicon to nitrogen, silicon to carbon, or nitrogen to carbon bonds, activating the precursor gas at a temperature between about 200 C. to about 4800 C; therefore, non-plasma activation. 

6) Nguyen et al., 2013/0183835 A1
a) the processing gas mixture comprises precursor gas molecules having labile silicon to nitrogen, silicon to carbon, or nitrogen to carbon bonds, activating the precursor gas at a temperature between about 200 C. to about 4800 C. by preferentially breaking labile bonds to provide one or more reaction sites along a precursor gas molecule, forming a precursor material layer on the substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/06/2021

/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816